MR. JUSTICE DAY
delivered the opinion of the Court.
This appeal challenges the summary denial without a hearing of defendant’s request under Crim. P. 35(b) to have his plea of guilty set aside. The only argument presented for reversal is that the statute to which defendant pled guilty was declared unconstitutional. We disagree.
 This defendant pled guilty to a charge of passing bad checks in violation of 1965 Perm. Supp., C.R.S. 1963, 40-14-20(6), on May 1, 1972. On March 27, 1972, we had held another portion of the same statute, in the form as amended under Colo. Sess. Laws 1970, ch. 48, unconstitutional. People v. Vinnola, 177 Colo. 405, 494 P.2d 826 (1972). It is obvious that the defendant pled guilty to the 1965 statute and, as such, a finding that the later amended section was unconstitutional affords him no right to relief. Cf. White v. District Court, 180 Colo. 152, 503 P.2d 342 (1972).
The judgment is affirmed.
MR. JUSTICE ERICKSON does not participate.